DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the phrase “Some embodiments of the present disclosure” on line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummelgard (US 1,500,132).
As to claim 1, Hummelgard discloses a military shovel (military is considered to be an intended use – this shovel is capable of being performed by people in the armed services), as illustrated in Figures 1-5, comprising a shovel head (17) and a shovel handle (10), wherein a rear end of the shovel head is provided with a connection seat (15), a front end of the shovel handle is provided with a connection head (11), the connection seat of the shovel head is hinged to the connection head by a hinge shaft (14) (bolt 14 passes thru the hole 19 in the tongue and provides the supporting  pivot for the blade – see col. 1, line 55 – col. 2, line 56).  such that the shovel head rotates between a shoveling state and a folding state (when the shovel handle is adjusted to the second locating hole - see annotated Figure 3 below) relative to the connection head around the hinge shaft (see annotated Figure 2 below), the military shovel further comprises a locking mechanism for fixing the shovel head (see col. 2, lines 89-104), the locking mechanism is disposed on the front end of the shovel handle (2), wherein the military shovel comprises a first locating hole (23) provided in a sidewall of the connection seat (see annotated Figure 5 below) and a locating protrusion (25,27) disposed on a sidewall of the connection head (see Figure 3), wherein the sidewall of the connection seat where the first locating hole is located is opposite to the sidewall of the connection head where the locating protrusion is located, and when the shovel head rotates to the shoveling state, the locating protrusion of the connection head is aligned with the first locating hole of the connection seat, and an external end of the locating protrusion stretches into the first locating hole (see col. 2, lines 78-80).
[AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    927
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    341
    media_image2.png
    Greyscale
Second Locating Hole
                                                                                      Third Locating Hole
As to claims 2,9, and 12,  Hummelgard discloses the locating protrusion to be telescopic (coil spring 29 is wound about the stem 25 and contacts with the inner surface of the washer, normally urging the collar 24 outwardly – see col. 2, lines 75-80) and an external end portion of the locating protrusion having an arc surface (see annotated Figure 3 below).

    PNG
    media_image3.png
    372
    529
    media_image3.png
    Greyscale

With claims 3,10, and 13, the military shovel further comprises a spring hole (26) disposed on a position on the sidewall of the connection head that corresponds to the locating protrusion (see Figure 3); and a spring (29) disposed in the spring hole, wherein an internal end (27) of the locating protrusion is located in the spring hole, the internal end of the locating protrusion is abutted against the spring via collar 24, and the locating protrusion is slidable relative to an inner wall of the spring hole.
With claim 4, the military shovel comprises a second locating hole provided in a sidewall of the connection seat (see annotated Figure 5 above), wherein the sidewall of the connection seat where the second locating hole is located is opposite to the sidewall of the connection head where the locating protrusion is located, and when the shovel head rotates to the folding state, the locating protrusion of the connection head is aligned with the second locating hole of the connection seat, and an external end of the locating protrusion stretches into the second locating hole (see annotated Figure 2 above and Figure 3).
With claim 5, the first locating hole and the second locating hole are disposed around the hinge shaft.
With claim 6, the locking mechanism comprises a third locating hole provided in a sidewall of the connection seat (see annotated Figure 5 above), wherein the sidewall of the connection seat where the third locating hole is located is opposite to the sidewall of the connection head where the locating protrusion is located, and when the shovel head rotates to a hoeing state between the opening state and the folding state (see Figure annotated Figure 2 above), the locating protrusion of the connection head is aligned with the third locating hole of the connection seat, and an external end of the locating protrusion stretches into the third locating hole.
With claim 7, the first locating hole and the third locating hole are disposed around the hinge shaft.
As to claim 8, Hummelgard discloses a military shovel (military is considered to be an intended use – this shovel is capable of being performed by people in the armed services), as illustrated in Figures 1-5, comprising a shovel head (17) and a shovel handle (10), wherein a rear end of the shovel head is provided with a connection seat (15), a front end of the shovel handle is provided with a connection head (11), the connection seat of the shovel head is hinged to the connection head by a hinge shaft (14) (bolt 14 passes thru the hole 19 in the tongue and provides the supporting  pivot for the blade – see col. 1, line 55 – col. 2, line 56).  such that the shovel head rotates between a shoveling state and a folding state (when the shovel handle is adjusted to the second locating hole - see annotated Figure 3 above) relative to the connection head around the hinge shaft (see annotated Figure 2 above), the military shovel further comprises a locking mechanism for fixing the shovel head (see col. 2, lines 89-104), the locking mechanism is disposed on the front end of the shovel handle (2), wherein the military shovel comprises a first locating hole (23) provided in a sidewall of the connection seat (see annotated Figure 5 above) and a locating protrusion (25,27) disposed on a sidewall of the connection head (see Figure 3), wherein the sidewall of the connection seat where the first locating hole is located is opposite to the sidewall of the connection head where the locating protrusion is located, and when the shovel head rotates to the shoveling state, the locating protrusion of the connection head is aligned with the first locating hole of the connection seat, and an external end of the locating protrusion stretches into the first locating hole (see col. 2, lines 78-80).  The military shovel comprises a second locating hole provided in a sidewall of the connection seat (see annotated Figure 5 above), wherein the sidewall of the connection seat where the second locating hole is located is opposite to the sidewall of the connection head where the locating protrusion is located, and when the shovel head rotates to the folding state, the locating protrusion of the connection head is aligned with the second locating hole of the connection seat, and an external end of the locating protrusion stretches into the second locating hole (see annotated Figure 2 above and Figure 3).
As to claim 11, Hummelgard discloses a military shovel (military is considered to be an intended use – this shovel is capable of being performed by people in the armed services), as illustrated in Figures 1-5, comprising a shovel head (17) and a shovel handle (10), wherein a rear end of the shovel head is provided with a connection seat (15), a front end of the shovel handle is provided with a connection head (11), the connection seat of the shovel head is hinged to the connection head by a hinge shaft (14) (bolt 14 passes thru the hole 19 in the tongue and provides the supporting  pivot for the blade – see col. 1, line 55 – col. 2, line 56).  such that the shovel head rotates between a shoveling state and a folding state (when the shovel handle is adjusted to the second locating hole - see annotated Figure 3 above) relative to the connection head around the hinge shaft (see annotated Figure 2 above), the military shovel further comprises a locking mechanism for fixing the shovel head (see col. 2, lines 89-104), the locking mechanism is disposed on the front end of the shovel handle (2), wherein the military shovel comprises a first locating hole (23) provided in a sidewall of the connection seat (see annotated Figure 5 above) and a locating protrusion (25,27) disposed on a sidewall of the connection head (see Figure 3), wherein the sidewall of the connection seat where the first locating hole is located is opposite to the sidewall of the connection head where the locating protrusion is located, and when the shovel head rotates to the shoveling state, the locating protrusion of the connection head is aligned with the first locating hole of the connection seat, and an external end of the locating protrusion stretches into the first locating hole (see col. 2, lines 78-80).  The locking mechanism comprises a third locating hole provided in a sidewall of the connection seat (see annotated Figure 5 above), wherein the sidewall of the connection seat where the third locating hole is located is opposite to the sidewall of the connection head where the locating protrusion is located, and when the shovel head rotates to a hoeing state between the opening state and the folding state (see Figure annotated Figure 2 above), the locating protrusion of the connection head is aligned with the third locating hole of the connection seat, and an external end of the locating protrusion stretches into the third locating hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheng, Vosbikian’864, Vosbikian’153, Gringer, Chou, Price, GB2424386A, and CN204634270U are cited as being relevant art, because each prior art shows a shovel comprising a shovel head and shovel handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3651